DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-27, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 24, 25, and 26 depend from canceled claims, therefore their claimed subject matter lacks antecedent basis.
Claims 23, 27, 29 and 30 inherit the deficiencies of their respective dependent claims.
For the purpose of examination, claim 19 depends from claim 11, claim 13 depends from claim 12, claim 16 depends from claim 15, claim 21 and 22 depend from claim 20, claim 23 depends from claim 22, claims 12, 14, 15, 17, 18, 20, 21, 22, 24, 25, and 26, depend from claim 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 28 are rejected under 35 U.S.C. 103 as being obvious over Bommerbach (United States Patent Application Publication 2014/0347634 A1) in view of Uchiyama (United States Patent Application Publication 2005/271312).
With respect to claim 11, Bommerbach (figure 4) discloses a projection display system, comprising: a light emitting device (422, 409, 414, 417, 418) configured to emit, in a time sequence, first light (paragraph [0027]: "red/green") and second light (paragraph [0027]: "blue"), the first light and the second light having different colors; a light splitting device (425) configured to split the first light into first wavelength range light (paragraph [0027]: "green") emitted along a first optical path (426) and second wavelength range light (paragraph [0027]: "red") emitted along a second optical path 
Bommerbach does not  disclose a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light.
Uchiyama discloses  (paragraphs [0125]-[0128;] figure 15) suggests the use of a third modulator (30) located in an optical path between the light emitting device (10) and the light splitting device (44a) and configured to modulate the first light (paragraph [0127]: "red and blue) and the second light (paragraph [0127]: "green") that are emitted by the light emitting device (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bommerbach with the teaching of Uchiyama so that a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light to improve contrast.



With respect to claim  28, Bommerbach discloses a projection display system, comprising: a light emitting device (422, 409, 414, 417, 418) configured to emit, in a time sequence, first light (paragraph [0027]: "red/green") and second light (paragraph [0027]: "blue"), a light splitting device (425) configured to split the first light into first wavelength range light (paragraph [0027]: "green") emitted along a first optical path (426) and second wavelength range light (paragraph [0027]: "red") emitted along a second optical path (416), and to guide at least part of the second light (paragraph [0027]: "blue") to be emitted along the first optical path (426); a first light modulator (432) located in the first optical path and configured to modulate light emitted along the first optical path, a second light modulator (430) located in the second optical path and configured to modulate light emitted along the second optical path, wherein the light emitted after being modulated by the first light modulator (432) and the light emitted after being modulated by the second light modulator (430) are combined (406) to obtain third light emitted along a third optical path.
Bommerbach does not disclose a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light.
Uchiyama discloses  (paragraphs [0125]-[0128;] figure 15) suggests the use of a third modulator (30) located in an optical path between the light emitting device (10) and the light splitting device (44a) and configured to modulate the first light (paragraph [0127]: "red and blue) and the second light (paragraph [0127]: "green") that are emitted by the light emitting device (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bommerbach with the teaching of Uchiyama so that a third light modulator located in an optical path between the light emitting device and the light splitting device and configured to modulate the first light and the second light that are emitted by the light emitting device; or a third light modulator located in the third optical path and configured to modulate the third light to improve contrast.

Allowable Subject Matter
Claims 12-27, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 19, the prior art does not disclose or suggest wherein during one frame of image, the third light modulator modulates, according to image data of a first component in image data source, the first light to obtain a first monochromatic image light, and modulates according to image data of a second component in image data source, the second light to obtain a second monochromatic image light; and wherein the light splitting device is configured to split the first monochromatic image light into a first wavelength range image light and a second wavelength range image light that are emitted along the first optical path.
Claims 12-18, 20-27, 29 and 30 are objected to as they depend from an objectionable claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882